In his motion for rehearing appellant seriously questions the correctness of certain conclusions and statements in our original opinion. He urges that the evidence does not justify the statement that the other "transactions occurred within the limitation period." We think appellant has overlooked the fact that he testified himself that he had known Porter "something like six or eight months." All the transactions were between appellant and Porter. It is not likely they occurred before appellant knew him, and the inference is justified that they occurred not only within the period of limitation, but within the last six or eight months.
We said that by appellant's own testimony he made relevant certain evidence introduced by the State. This statement is questioned. The record shows that before the State ever made proof of any of the facts objected to by appellant he had testified and on his direct examination asserted that he had no knowledge of the presence of the whisky in the wagon; that he owned no interest in the still or whisky found in the wagon; that he had no connection with the whisky and still other than hauling it as an hireling for Porter; that he did not help make the whisky and was not present when any of the liquor was made; that he had heard a still was being operated out there but never had anything to do with it; that he was never present when any liquor was manufactured. The State was not required *Page 523 
to sit silently by and let these assertions go unquestioned. It could combat them upon cross-examination of appellant, or by the evidence of any witness who knew facts to the contrary.
We have said this much because the matters were adverted to in our original opinion when the whole subject could very properly have been disposed of by refusing to consider the bills because they were in question and answer form.
The motion for rehearing is overruled.
Overruled.